DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 22, and 23 recite the limitation "the priority" in the second limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation of each claim states that a characteristic is identified and that the characteristic is “being used” to define a priority but it is not clear that the claim ever actually defines the priority because the applicant has not defined the context in which the characteristic is “being used to define the priority”.  Defining the priority needs to be an explicit step of the claim.
s 16, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claims state that “the policy... being defined on the basis of the priority of the data traffic” which implies that if the policy is dependent on the priority of the data traffic.  Therefore, the applicant’s invention requires an explicit step of selecting the policy to apply once the characteristic and corresponding priority of the data traffic are identified because the same policy would not apply to all data traffic.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2008/0112312 by Hermsmeyer et al.
As to claim 16, Hermsmeyer a method of managing a computer network, comprising: identifying a characteristic of data traffic being sent over the computer network (paragraph 37), the characteristic of the data traffic being used to define a priority of the data traffic among at least four levels of priority including a critical priority level, a high priority level which has a lower priority level than the critical priority level, a medium priority level that has a lower priority than the high priority level, and a low priority level that has a lower priority than the medium priority level (paragraphs 37-40); and applying a policy to at least part of the network (paragraph 41), the policy defining the operation of at least part of (paragraphs 45-49) and being defined on the basis of the priority of the data traffic (paragraphs 41-43), wherein the policy defines the allocation of redundant capacity within the network (paragraph 47, the backup facilities are “redundant capacity”).
As to claim 17, see paragraph 47.
As to claim 18, see paragraph 47.
As to claim 19, see paragraphs 37-40 which describe the physical property (TV vs. VOIP), the type of traffic is a property of the traffic, and the relative importance.
As to claim 20, in figure 1, the network elements are the spine and the DSLAM units are the leaves.
As to claim 21, see paragraph 34, the traffic is managed at the trunk layer but the policy also “relates” to the access layer.
As to claims 22 and 23, the system mentioned in paragraph 25 reads on the medium and device.
As to claims 24-28, they are rejected for the same reasoning as claims 17-21.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442